Citation Nr: 1629858	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Attorney James G. Fausone


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to April 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas RO.  In April 2014, the matters were remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned.

The issue of service connection for chronic headaches is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's hypertension had its onset (was incurred) in service.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless. 


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When a chronic disability (to include hypertension) is shown as such in service, subsequent manifestations of the same chronic disease at any later date are service connected.  38 C.F.R. §§ 3.303, 3.309(a).

The Veteran contends, in essence, that she has hypertension that had its onset in service and has persisted since.  She contends that an elevated systolic blood pressure reading on her December 1995 service retirement examination was an early sign of hypertension and that hypertension was diagnosed within one year following her retirement from service.  

VA and private treatment records, and a VA examination show that the Veteran has a current diagnosis of hypertension.  Her service treatment records (STRs) are silent for complaints, findings, treatment or diagnosis of hypertension.  On December 1995 service retirement examination, her blood pressure reading was 141/77; in contemporaneous medical history, she denied any history of high blood pressure.

On July 2002 VA heart examination, the Veteran reported that following her discharge from service at the end of 1996, she had hypertension diagnosed, and took Maxzide water pills to reduce her blood pressure.  On examination her blood pressure was 163/97.  The diagnoses included essential hypertension.

A November 2003 VA treatment record notes the Veteran reported a one year history of hypertension, with blood pressure readings in the 140s-150s/80s-90s.  On February 2008 VA treatment, she reported a six year history of hypertension.  On November 2008 VA treatment, she reported hypertension since 1990.  On February 2009 VA treatment, she reported a seven year history of hypertension.  Private treatment records from September 2005 to May 2009 show ongoing treatment for hypertension under control with medication, with no reports or opinions regarding its date of onset or etiology.

In April 2014, the Board remanded the matter to afford the Veteran a VA hypertension examination (and the opportunity to identify or submit additional treatment records pertaining to the initial diagnosis of hypertension).

On June 2014 VA examination, the Veteran reported that hypertension was first diagnosed in 1997, after her military service.  Current blood pressure readings were 138/80, 128/72, and 128/70.  The examiner noted (without additional comment) previous blood pressure readings of 216/96 in December 1990, 160/94 in February 2008, and 142/92 in August 2009.  The diagnosis was hypertension, treated with hydrochlorothiazide and Losartan.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, noting that the Veteran had reported the onset after her periods of military service.  The examiner then opined that the onset of the Veteran's hypertension was after service and that the elevated systolic pressure on her separation exam represented the onset of the early stages of hypertension [emphasis added].  

The Board finds that there is ample documentation that the Veteran's hypertension was first diagnosed in service and continued thereafter.  She has submitted lay statements supporting that her chronic hypertension was first manifested in service; the Board finds the statements and testimony highly credible as they correlate with reports and findings noted in service and thereafter, particularly the VA examiner's opinion that the elevated systolic pressure noted on her service separation examination represented the onset of the early stages of hypertension.  VA and private treatment providers have diagnosed hypertension.  The Board finds that the evidence reasonably shows that the Veteran has chronic hypertension that became manifest in service and, as shown by VA and private treatment records, credible lay testimony, and VA diagnosis, has persisted to the present time.  See 38 C.F.R. §§ 3.303(b). 3.309(a).  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

On review of the record, the Board finds that the remaining matter on appeal must again be remanded for evidentiary development.

The Veteran contends that her chronic headaches are related (secondary) to her service-connected disabilities: generalized anxiety disorder with mixed features of insomnia, depression and posttraumatic stress disorder, rated 50 percent; and mitral valve prolapse, rated 10 percent.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous [April 2014] remand, the Board remanded the matter to afford the Veteran a VA examination to determine the etiology of her chronic headaches.

Regarding whether the Veteran now has or has ever been diagnosed with a headache condition, the June 2014 VA examiner answered in the affirmative, and the diagnosis was acute/intermittent tension headaches.  The examiner stated (with no additional explanation) that the onset of the Veteran's acute/intermittent tension headaches was in 2001 and noted that the Veteran admits to having depression, possible (but doubtful) ADHD, and anxiety, and is on several medications to manage complaints.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness; the examiner opined that the Veteran's symptoms are subjective only and an objective exam was normal.  The examiner opined that there is no objective evidence of a chronic condition and a nexus has not been established.  Regarding whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by her service-connected anxiety disorder, the examiner opined that the two conditions are not medically related, that the claimed disorder is a separate entity entirely from the service-connected condition and unrelated to it, that the medical literature does not support a medical relationship, and that a nexus has not been established.

In an April 2016 statement, the Veteran's attorney noted that the VA examiner determined the Veteran does suffer from intermittent tension headaches yet opined that her symptoms are subjective and that no chronic disability was found.  The Board agrees that the examiner's opinion is inconsistent and, therefore, less than adequate for proper adjudication of the claim.  Another examination to determine the nature and etiology of the Veteran's claimed chronic headaches is necessary.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of her chronic headaches, and in particular whether or not they are related (were caused or aggravated by) her service-connected psychiatric disability and/or mitral valve prolapse.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability entity manifested by headaches?  If so, please identify the nature of the headache disability (by diagnosis).  If not, please reconcile that finding with the diagnoses of headaches noted in  the record.

(b) If a chronic headache disability is diagnosed, please opine when such disability was first manifested (i.e., before, during, or subsequent to service).  Please identify the evidence in the record that supports the response.  The opinion must specifically include comment regarding whether the disability picture presented is consistent with the Veteran's accounts that manifestations of her current chronic headache disability first appeared in service and have persisted ever since.  

(c) If a chronic headache disability is determined to not to have become manifest in service, and is unrelated to a disease or injury therein, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) a service-connected psychiatric disability and/or mitral valve prolapse and hypertension?  [The opinion must address aggravation.]

If the opinion is to the effect that a service-connected disability/disabilities did not cause, but aggravated, a chronic headache disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

(d) If the opinion is to the effect that a chronic headache disability was not caused or aggravated by her service or service-connected disabilities, please identify the etiology considered more likely.
  
The examiner must explain rationale with all opinions, citing to supporting factual data as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


